EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Craig L. Cupid (Reg. No. 61,308) on July 22, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:
 	Claim 1. (Currently Amended) An apparatus hosting a first entity, the apparatus comprising: 
 	a processor; and 
 	a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
transmitting a service layer request to a service layer, the service layer request comprising data of an application and a time-based parameter corresponding with a local time of the first entity; 
receiving, from the service layer in response to the service layer request, a service layer response with a time offset between the service layer and the first entity, wherein the time offset is determined based on the time-based parameter; and 
adjusting the local time of the first entity by the time offset defined in the service layer response.

 	Claim 7. (Currently Amended) A method for a first entity, the apparatus comprising: 
transmitting a service layer request to a service layer, the service layer request comprising data of an application and a time-based parameter corresponding with a local time of the first entity; 
receiving, from the service layer in response to the service layer request, a service layer response with a time offset between the service layer and the first entity, wherein the time offset is determined based on the time-based parameter; and 
adjusting the local time of the first entity by the time offset defined in the service layer response.

	Claim 12. (Currently Amended) A system, the system comprising: one or more processors; and 
a memory coupled with the one or more processors, the memory comprising executable instructions that when executed by the one or more processors cause the processor to effectuate operations comprising: 
receiving a service layer request from a service layer, the service layer request comprising data of an application and a time-based parameter corresponding with a local time of a first entity; and 
sending, from the service layer in response to the service layer request, a service layer response with a time offset between the service layer and the first entity, wherein the time offset is determined based on the time-based parameter, 
wherein the local time of the first entity is adjusted by the time offset defined in the service layer response.
REASONS FOR ALLOWANCE
1.	Claims 1 – 18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 	
According to a prior art search based on the claimed invention, Li et al. (US Pub. No.: 2012/0263195) disclose a time synchronization method comprises: sending a following message to an opposite end after sending a synchronization message to the opposite end, wherein an ending time for sending the synchronization message is recorded in the following message; receiving a delay request message sent by the opposite end, and sending a delay response message according to the delay request message, wherein an initial time for receiving the delay request message is recorded in the delay response message; and enabling the opposite end to calculate a time offset value between opposite ends according to the ending time for sending the synchronization message, the initial time for receiving the delay request message, and an initial time for receiving the synchronization message and an ending time for sending the delay request message as recorded by the opposite end, and completing time synchronization according to the time offset value (para. 0007).
 Jordan et al. (US Pub. No. 2006/0083265) disclose an invention for time synchronizing nodes in a switch fabric network of a vehicle. A synchronization request message is transmitted from a requesting node to a neighboring node. At the time the synchronization request message is sent, the requesting node will store a unique message identification associated with the request message as well as a first timestamp that is associated with the time that the synchronization request message was transmitted by the requesting node. The neighboring node will receive the synchronization request message and store a second timestamp associated with the time that the synchronization request message was received by the neighboring node. Thereafter, the neighboring node will transmit to the requesting node a synchronization response message that includes the message identification and the second timestamp. The requesting node will then calculate a timer offset value that is based on the first timestamp and the second timestamp. The timer offset values may then be shared with other nodes in the network so that a summed offset may be used to transmit network messages across a plurality of nodes (abstract).  Jordan does not disclose a layer request of any kind.
Stahl et al. (US Pub. No. 2014/0095918) disclose within the TEE, a request is received from a TA executing in the TEE to set a persistent time for the TA. A current PR time is determined from a current RTC time and the stored RTC offset. A difference between the current PR time and the requested persistent time is determined to be a persistent time offset for the TA, and the persistent time offset and a persistent time identifier for the TA are stored in the non-volatile memory. Each of a plurality of TAs may be permitted to store its own persistent time offset in the non-volatile memory, and the persistent time offset of each of the plurality of TAs may be determined based on the same RTC offset (para. 0013).
The cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features as recited in claim 1, 7, and 12 when considering each claim individually as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473